Citation Nr: 9904830	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1944.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the appellant's claim for 
entitlement to special monthly compensation based on the 
veteran's need for regular aid and attendance.


FINDINGS OF FACT

1.  The veteran is service connected for above-the-knee 
amputation of the right leg (60%); residuals of a gunshot 
wound (GSW), muscle group IV (10%); arteriosclerotic heart 
disease with hypertension (30%); low back strain (10%); and 
residuals of fracture right femur (0%).  

2.  The veteran also has nonservice-connected disabilities, 
including peripheral vascular disease, alcoholism, alcoholic 
hepatitis, electrolyte imbalance and dementia, which 
significantly impair his daily functioning.

3.  The appellant's service-connected disabilities do not 
render him unable to care for his daily needs without the aid 
and attendance of another person.  



CONCLUSION OF LAW

The criteria for a special monthly compensation based on the 
need for regular aid and attendance is not met.  38 U.S.C.A. 
§§ 1114(l), 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from March 1943 to August 
1944.  He is service connected for above-the-knee amputation 
of the right leg (60%); residuals of a gunshot wound (GSW), 
muscle group IV (10%); arteriosclerotic heart disease with 
hypertension (30%); low back strain (10%); and residuals of 
fracture right femur (0%).  He has a combined 
serviceconnected evaluation of 80 percent, but a total rating 
based on individual unemployability (TRIU) has been in effect 
since August 1975.  The veteran has also been receiving 
special monthly compensation for anatomical loss of one foot, 
from August 1944.

The appellant now seeks additional special monthly 
compensation based on the need for regular aid and 
attendance.  He contends, in essence, that because of the 
veteran's service-connected disabilities, he is helpless and 
unable to protect himself from the hazards of daily life.   
He reportedly requires the assistance of a hired companion to 
help with daily hygiene and the activities of daily living.

Initially the Board notes that special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate is an additional monetary benefit; it does 
not provide additional medical services, such as, a home 
attendant.  Moreover, a decision on special monthly 
compensation has no effect on the medical services to which 
he is entitled because of a total rating based on 
unemployability (TRIU).  Also, we note that entitlement to a 
TRIU does not automatically establish eligibility for special 
monthly compensation based on the need for the regular aid 
and attendance of another person or at the housebound rate.

Special monthly compensation is governed by VA statute and 
regulations.  In pertinent part, 38 U.S.C.A. § 1114(l) (West 
1991) provides that if a veteran as the result of service- 
connected disability is in need of regular aid and attendance 
of another person, then additional monetary benefits are 
payable.  The criteria for determining entitlement to this 
benefit are contained in 38 C.F.R. § 3.351(c)(3) and 3.352(a) 
(1998).

A person is considered in need of regular aid and attendance 
if the person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 1991);38 C.F.R. 
§ 3.351(c) (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep himself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, the claimant's 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, the inability 
to attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  However, it is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

Review of the record reveals that the appellant was afforded 
a VA orthopedic examination in October 1975.  The veteran was 
noted to be wearing a right above-the-knee (ATK) prosthesis, 
on which he walked fairly well, but with some limp.  As a 
result of a fall while wearing his prosthesis, he had 
suffered an intertrochanteric fracture of the right femur.  
He now experienced pain in the hip and low back pain when 
swinging the prosthesis around.  Flexion of the right hip was 
limited by about 15 degrees.  Residual scars from GSW's were 
noted on the back of the left shoulder and the left buttock; 
however, there was no deformity or loss of motion associated 
with the scars.  

Written statement from a private physician, J. G. Hanks, 
M.D., dated September 1976, indicated that the veteran was 
totally and permanently disabled.  The physician did not 
describe the medical findings or basis for this opinion.  He 
did list the veteran's current disabilities as follows:  mid-
femur amputation, right, with functional prosthesis; 
recurrent and chronic low back strain; old fracture right 
forearm and elbow with hardware in place and some limitation 
of motion; old injury contractures 3rd, 4th, and 5th fingers 
left hand; and arteriosclerotic heart disease, with lateral 
wall eschemia.

VA cardiovascular examination report dated May 1980, noted 
history of occasional brief episodes of chest pain and 
"breathing spells".  X-ray showed slight calcification in 
the aortic knob.  The blood pressure reading was 190/120 and 
175/115.  The diagnosis was hypertension and possible 
atypical angina.

In April 1985, the VA authorized payment for the veteran's 
purchase of hand rails.  Subsequently, he applied for but was 
denied entitlement for payment for adaptive housing.  

The record shows that the veteran's wife died in January 
1995.

Hospital summary report from Cobb Memorial Hospital dated 
July 1995, indicated the veteran was admitted with severe 
confusion and nonresponsiveness.  His son gave a  history of 
heavy drinking for several weeks.  Physical examination 
revealed the left leg to be markedly blue and cold from below 
the knee with edema.  Blood work showed extreme electrolyte 
imbalance and abnormal liver profile.  The diagnoses were:  
1) marked electrolyte imbalance; 2) peripheral vascular 
disease of left leg; 3) recent alcohol abuse; 4) alcoholic 
hepatitis; 5) status post above-knee amputation right leg; 
and 6) status post bilateral cataract extraction.  At 
discharge he was instructed to avoid alcohol completely, eat 
more nourishing food, and ambulate with his walking cane and 
artificial leg as much as possible.  It was also noted that 
the veteran's wife had died several months earlier; if he 
became completely unmanageable at home, his son would see 
about admission to a VA nursing home.

Medical records from W. W. Harris, M.D., the veteran's 
private treating physician, dated January 1990 to February 
1997, show treatment for inflammation of the right leg skin 
tag in 1995.  He complained of "falling around a lot" in 
October 1995.  In January 1996, he was noted to be losing his 
recent memory and problems with memory was noted repeatedly 
thereafter.  In February 1997, the veteran was seen for 
swelling in left foot and leg.  It was noted that he had been 
to the VA the month before and they had stopped his Lasix.  
He was to be seen by a VA psychiatrist the next month.  The 
diagnoses were:  1) lipedema; 2) peptic ulcer disease; 3) 
dementia; and 4) above-knee amputation of right leg.

An examination report for purposes of aid and attendance, 
dated April 1996, was received from W. W. Harris, M.D.  The 
veteran was found to be 72 years of age, with fair posture 
and poor gait.  He ambulated with a cane.  The physician 
noted the veteran was not competent, did not dress and 
undress , walk unassisted, attend to wants of nature or keep 
himself clean.  He also noted that that he was unable to 
physically and mentally protect himself in daily environment.  
However, the physician provided no written description of 
medical findings with respect to the veteran's abilities or 
daily activities.  The diagnoses noted were:  1) above-knee 
amputation, right leg; 2) peripheral vascular disease; 3) 
electrolytes imbalance; and 4) dementia.  Of these, the Board 
notes that only the above-knee amputation is an adjudicated 
service-connected disorder.

Written statement dated in 1996 and 1997, from the appellant 
( the veteran's son and appointed legal custodian), indicated 
that the veteran had very poor balance now due to the 
service-connected amputated right leg and his age.  He also 
contended that the veteran had suffered with residuals from a 
stroke due to his service-connected arteriosclerotic heart 
disease.  Because of his poor balance he needed constant 
assistance with dressing, entering and exiting the bathtub, 
housekeeping, and entering and exiting his home.  His balance 
also affected his ability to drive an automobile.  

A second examination report from Dr. Harris, for aid and 
attendance purposes, dated October 1996, contained 
essentially the same information as the April 1996 report.  
The diagnoses remained the same; and again, the physician did 
not provide any additional medical observations or findings.  

A VA field examination report dated September 1996, indicated 
that the field examiner visited the veteran in his home in 
September 1996.  The veteran's son (appellant) was also 
present.  The veteran was observed to be able to walk slowly 
with a leg prosthesis.  He had a live-in attendant who 
provided 24-hour-a-day attendance.  The attendant stated that 
the veteran was unstable and needed someone with him at all 
times since he had a tendency to fall.  According to the son, 
he is diagnosed with Alzheimer's disease and residuals of a 
stroke.  The veteran was oriented as to date, place, and 
current events.  Since the death of his spouse, the veteran 
was afraid to be left alone and experienced a form of panic 
if he thought no one was around.  The veteran spent his time 
at home watching television.  He had frequent visits from 
family who took him shopping and dining out.  The examiner 
noted that the veteran and his environment were clean and 
neat.  He observed that the attendant provided a significant 
amount of structure for the veteran.  The son reported that 
because of the veteran's tendency to lose his balance and 
fall, they were considering placing him in a nursing home.  
It was the field examiner's opinion that the focus of the 
veteran's need for aid and attendance was his instability 
from the service-connected amputation of his leg and other 
service-connected disabilities.  

A VA outpatient treatment record dated October 1996 shows 
that the veteran was seen for a checkout of his right 
prosthesis.  The prosthesis had been modified and made 
lighter.  It was noted that the veteran had suffered a stroke 
in the past six months and that had considerably affected his 
balance and strength.  He also tended to slur his speech.  He 
had a cane at home but it was recommended that he use a 
rolling walker.  

VA primary care clinic record dated November 1996, indicated 
that it was the first visit for the veteran to that clinic.  
Recent medial history included treatment for depression since 
January 1995; diagnosis and treatment for dementia since 
September 1995; hypertension; heart murmur for past 2-3 
years; right above-knee amputation (AKA) since 1943; and 
alcohol abuse for more than 55 years.  It was noted that 
there was also a questionable history of a cerebrovascular 
accident (CVA) in July 1995.  Physical examination revealed 
an elderly man in no acute distress.  Blood pressure was 
120/80.  He was noted to have a right above-knee prosthesis 
and the left leg had positive pulses with no edema.  The 
diagnostic assessment of current problems was:  depression, 
tobacco and alcohol abuse, dementia, and right AKA.  

VA mental health clinic (MHC) treatment records show that in 
January 1997 the veteran was brought to the MHC for first 
visit by his son and a male care taker.  Information was 
obtained from family as veteran was not able to give accurate 
data.  Son reported veteran was doing well prior to January 
1995 when his wife died and he begun to drink heavily.  He 
reportedly was admitted to a medical center in July 1995 for 
possible stroke and irregular heart beat.  He was later 
admitted to another medical facility for one-month 
detoxification program in September 1995.  He was diagnosed 
to have depression.  Currently he was reportedly doing well 
but remained cognitively impaired.

VA MHC note dated March 1997 indicated the veteran presented 
for appointment in wheelchair accompanied by son.  
Examination revealed orientation in all three spheres but 
associations somewhat disorganized due to cognitive 
impairment.  Memory, both remote and recent, was impaired.   
The diagnostic assessment was: dementia with depression and 
psychosis, stable.

In April 1997, the veteran presented for VA medical 
appointment in wheelchair, accompanied by his son.  He had no 
new complaints.  Blood pressure was 98/66.  Assessment was:  
1) gravitational swelling/edema; 2) depression for which he 
was followed in VA Mental Health Clinic (MHC); 3) tobacco and 
alcohol abuse.  

VA MHC note dated June 1997 noted veteran was brought to 
clinic by son with complaints of back and leg pain.  The son 
reported the veteran was staying in bed more and sleeping 
longer hours.  Memory was poor and the veteran thought the 
doctor was a lawyer (did not remember her as his physician).

In January 1998, the veteran, appellant (the veteran's son 
and legal custodian), and their representative appeared at 
the RO for a personal hearing before a hearing officer.  
Review of a report of contact executed by the hearing officer 
indicated an informal discussion took place between himself 
and the other parties concerning the the need for medical 
evidence confirming a diagnosis of CVA (stroke) related to 
the veteran's service-connected disabilities.  

The Board concludes, based on the evidence of record and the 
applicable law and regulations that special monthly 
compensation is not warranted based on the need for regular 
aid and attendance, due to the appellant's service-connected 
disabilities.  Of the disabling conditions identified on the 
aid and attendance examination reports submitted from Dr. 
Harris in 1996, only the right above-the-knee amputation is 
adjudicated as service-connected.  The Board notes that the 
veteran's right leg was amputated in 1943 and he had 
successfully worn a prosthesis for many years.  The record 
shows that he walked with only a limp with the prosthesis and 
performed his duties at home and work until his retirement.  
Careful review of all the evidence of record shows that the 
veteran does need the aid and attendance of another; however 
this need is not medically related to his adjudicated 
service-connected disabilities.  Rather, it seems to be a 
combination of his other mental and physical conditions, 
especially the documented dementia, that requires the veteran 
to have a constant companion.  

The Board further finds that there is no evidence of record 
that any of the appellant's other service-connected 
disabilities, either separately or combined, are so 
disabling, as to require the need of regular aid and 
attendance.  The Board did consider the appellant's 
statements as to his belief that his father's current 
condition was attributable to a stroke in July 1995.  
However, review of the hospital and veteran's private medical 
records from 1990 to the present, revealed no evidence of any 
finding or diagnosis of a CVA (stroke).  There are only 
references in recent medical reports of a reported history of 
a possible stroke.  The Board finds that these statements are 
not competent evidence as to the issues of etiology or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Therefore, the Board concludes that while it appears from the 
record that the veteran is in need of regular aid and 
assistance from another; this is not due to his adjudicated 
service-connected disabilities.  Consequently, the veteran is 
not entitled to special monthly compensation on account of 
the need for aid and attendance.


ORDER

The claim for special monthly compensation based on the need 
for regular aid and attendance is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

